                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :
                                              :
                        v.                    :   CRIMINAL ACTION NO. 93-127
                                              :
GRADY JACKSON, JR.                            :

                                  MEMORANDUM OPINION

Schmehl, J. /s/ JLS                                                                  May 17, 2021

       Mr. Grady Jackson, Jr., Motions for Compassionate Release, and requests that the Court

releases him from his halfway house to home confinement. Upon receiving Mr. Jackson’s first

Motion for Compassionate Release, the Court referred the matter to the Federal Defender’s

Office who took representation of Mr. Jackson. The Defenders then filed a Motion for

Compassionate Release on his behalf. The Government opposes the Motions by arguing that the

Court should defer judgment as to whether Mr. Jackson should be released to the Bureau of

Prisons who has authority to release him, and is in a better position to evaluate his risk level and

his appropriate place and degree of confinement. Below, I deny Mr. Jackson’s Motions for

Compassionate Release because I agree that the BOP is in a better position to determine if Mr.

Jackson should complete his sentence in the halfway house or in home confinement.

I.     FACTUAL BACKGROUND

       Mr. Jackson was convicted of armed carjacking and carrying a firearm during and in

relation to a crime of violence in 1993. (ECF #120, Gov. Response, at 2-3.) He was sentenced to

a term of 240 months’ imprisonment, to be followed by 3 years of supervised release. (ECF

#119, Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), at 3.) He was
released from prison to a halfway house on January 26, 2021, and his statutory release date is

January 26, 2022. (Id.)

       Mr. Jackson is 58 years old, has type II diabetes, asthma, high blood pressure, high

cholesterol, severe arthritis, and is recovering from prostate cancer. (Id. at 4.) Mr. Jackson

contracted COVID-19 while incarcerated in October 2020, and it was deemed resolved shortly

after. (ECF #120 at 4-5.) He was also reprimanded a total of 24 times while incarcerated

including the following since 2016: interfering with a security device, fighting, possessing an

unauthorized item, lying or falsifying, being in an unauthorized area, being unsanitary or untidy,

and three instances of refusing to work/program assignment. (Id. at 3-4.)

       Mr. Jackson argues that his medical conditions coupled with the conditions in the

halfway house puts him at a high risk of an adverse outcome from COVID-19. (ECF #119, at 5.)

He states that members of the halfway house are not tested or screened when first admitted to the

halfway house, and that he shares a room with three other individuals. (Id.) Therefore, he should

be released from the halfway house to live with his mother where he would not be at such a high

risk from COVID-19. In response, the government argues that the Bureau of Prisons is in a better

position to evaluate Mr. Jackson’s risk level, need for the halfway house, and the BOP has the

authority to release him upon request.

II.    LEGAL AUTHORITY

       The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the

First Step Act on December 21, 2018, provides in pertinent part:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—

           (1) in any case—




                                                  2
               (A) the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt
               of such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a reduction . . .
                    and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission . . . .

       The relevant Sentencing Guidelines policy statement appears at § 1B1.13, and provides

that the Court may grant release if “extraordinary and compelling circumstances” exist, “after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,”

and the Court determines that “the defendant is not a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g).” In application note 1 to the policy

statement, the Commission identifies “extraordinary and compelling reasons” that may justify

compassionate release as follows:

               1. Extraordinary and Compelling Reasons.—Provided the defendant
                  meets the requirements of subdivision (2) [regarding absence of
                  danger to the community], extraordinary and compelling reasons exist
                  under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.—

                       (i) The defendant is suffering from a terminal illness (i.e., a serious
                           and advanced illness with an end of life trajectory). A specific
                           prognosis of life expectancy (i.e., a probability of death within a
                           specific time period) is not required. Examples include
                           metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                           (ALS), end-stage organ disease, and advanced dementia.

                       (ii) The defendant is—

                           (I) suffering from a serious physical or medical condition,


                                                  3
                              (II) suffering from a serious functional or cognitive
                                   impairment, or

                              (III) experiencing deteriorating physical or mental health
                                    because of the aging process, that substantially diminishes
                                    the ability of the defendant to provide self-care within the
                                    environment of a correctional facility and from which he
                                    or she is not expected to recover.

               (B) Age of the Defendant.—The defendant

                       (i)       is at least 65 years old;

                       (ii)      is experiencing a serious deterioration in physical or mental
                                 health because of the aging process; and

                        (iii)    has served at least 10 years or 75 percent of his or her term
                                 of imprisonment, whichever is less.

               (C) Family Circumstances.—

                        (i)      The death or incapacitation of the caregiver of the
                                 defendant’s minor child or minor children.

                        (ii)     The incapacitation of the defendant’s spouse or registered
                                 partner when the defendant would be the only available
                                 caregiver for the spouse or registered partner.

               (D) Other Reasons.— As determined by the Director of the Bureau of
                  Prisons, there exists in the defendant’s case an extraordinary and
                  compelling reason other than, or in combination with, the reasons
                  described in subdivisions (A) through (C).

       Generally, the defendant has the burden to show circumstances that meet the test for

compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

2019); United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019).

       Accordingly, if a defendant’s medical condition is found to be the type of condition that

puts a defendant at the increased risk of an adverse outcome from COVID-19, a court must then

analyze the factors under section 3553(a) and the Sentencing Commission’s policy statement.

Section 3582(c)(1)(A) requires a court to consider the “factors set forth in section 3553(a) to the

                                                    4
extent they are applicable” before a sentence may be reduced. These factors require a

determination of whether the sentence served “reflect[s] the nature and circumstances of the

offense and the history and characteristics of the defendant;” “reflect[s] the seriousness of the

offense;” “promote[s] respect of the law;” and “afford[s] adequate deterrence to criminal

conduct.” The statute also instructs a court to consider the Sentencing Commission's policy

statement, which allows a sentence reduction only if “[t]he defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. §

1B1.13.

III.   ANALYSIS

       This analysis requires the Court to first determine whether Mr. Jackson presents a danger

to the community if he were to be released, and then to assess whether his medical conditions,

familial circumstances, or any other reasons justify release. The government, in essence,

concedes that his medical conditions support release, but argues that the Court should defer the

decision to release Mr. Jackson to the Bureau of Prisons because of his criminal history,

infractions while incarcerated, and the BOP is better suited to determine his appropriate place

and degree of confinement.

       Mr. Jackson has a long criminal history. He has a history of thefts, a robbery, armed

carjacking, and violating his parole and probation. Then while in custody on the present offenses

he was reprimanded a total of 24 times, including the following since 2016: interfering with a

security device, fighting, possessing an unauthorized item, lying or falsifying, being in an

unauthorized area, being unsanitary or untidy, and three instances of refusing to work/program

assignment.




                                                 5
       The BOP has authority to release Mr. Jackson from his halfway house to home

confinement if it is practical, he presents a low risk level, and has a lower need for the halfway

house. See 18 U.S.C. § 3624(c)(2). The BOP could permit Mr. Jackson to serve his last six

months in home confinement rather than at the halfway house. Id. Given his criminal history,

infractions while incarcerated, the fact that he is in halfway house and near completion of his

sentence, I believe the government’s position represents the best interests of justice. The BOP is

in a much better position to evaluate Mr. Jackson’s health, risk, and need for the halfway house

or preparedness for home confinement. Furthermore, COVID-19 vaccines are widely distributed

at this time, which allows Mr. Jackson to obtain a vaccine almost wherever he wants one, and

thereby he can substantially reduce his risk of an adverse outcome from COVID-19. See CENTER

FOR DISEASE CONTROL AND PREVENTION,        COIVD-19 Vaccines, https://www.cdc.gov/coronav

irus/2019-ncov/vaccines /your-vaccination.html (“Everyone 16 years of age and older is now

eligible,” and “Covid-19 Vaccines are Widely Available”).

IV.    CONCLUSION

       For the reasons stated above, the Court denies Mr. Jackson’s Motions for Compassionate

Release, and he should formally request his release from the halfway house and placement to

home confinement to the Bureau of Prisons at the appropriate time. If denied by the Bureau of

Prisons, Mr. Jackson has the opportunity to file another Motion for Compassionate Release.




                                                 6
